DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a resilient member" in line 2.  It is unclear if this is a different member than the resilient member already cited in Independent Claim 2.  At present, the best-deemed interpretation has been applied below in the prior art rejection.
Claim 19 recites the limitation "the light fitting system comprising a modular light fitting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  At present, the best-deemed interpretation has been applied below, whereby it is assumed that it should read “a lighting fitting system comprising the modular light fitting” in the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadisch et al. (WO 2016/087668 A1).
With regards to Claim 2, Cadisch discloses a modular light fitting [Figures 1-11] including:
A luminaire support [e.g., (30)];
A base [e.g., (20, 22) or (20, 22, 24)] having an outer aperture for removably receiving the luminair support via the outer aperture [e.g., (22c)],
Wherein the luminaire support includes a mouth [e.g., (34a)] disposed to an outer end [e.g., (34)] thereof and at least one optical component [e.g., (34b) and/or (110) and/or (“a light source 108, a lens, a reflector 110, a diffusion medium and/or a filter”) – Page 19, Lines 15-16] which is removably receivable in the luminaire support via the mouth of the luminaire support [note Figure 11b], and
Wherein at least one of the base or the luminaire support has a resilient member [e.g., (27a) and/or (27b)] arranged to releasably retain the luminaire support in the base.
With regards to Claim 3, Cadisch discloses the base [(20, 22) or (20, 22, 24)] is mountable to a substrate [e.g., (S)], and wherein the modular light fitting is configured to enable: at least one adjustment or removal of the luminaire support from the base via the outer aperture [note Figures 9a-b]; and insertion and removal of the at least one optical component via the mouth without dismounting the base from the substrate or disturbing the substrate to which the base is mounted [note Figures 9a-b].
With regards to Claim 4, Cadisch discloses the at least one optical component [e.g., (34b) and/or (110) and/or (“a light source 108, a lens, a reflector 110, a diffusion medium and/or a filter”) – Page 19, Lines 15-16] including an optical element.
With regards to Claim 5, Cadisch discloses the at least one optical component [e.g., (34b) and/or (110) and/or (“a light source 108, a lens, a reflector 110, a diffusion medium and/or a filter”) – Page 19, Lines 15-16] including a removably mountable insert [e.g., (106)].
With regards to Claim 6, Cadisch discloses the peripheral insert [e.g., (106)] being removably mountable within the luminaire support by way of cooperating threads on an external surface of the peripheral insert and an internal surface of the luminaire support [Page 19, Lines 17-18].
With regards to Claim 7, Cadisch discloses in the peripheral insert [e.g., (106)] being configured to cooperate with the luminaire support [e.g., (30)] to form an edge or rim together with the luminaire support defining a rim of the mouth [note Figures 9a-b].
With regards to Claim 8, Cadisch discloses the at least one optical component [e.g., (34b) and/or (110) and/or (“a light source 108, a lens, a reflector 110, a diffusion medium and/or a filter”) – Page 19, Lines 15-16] further including an optical element [e.g., (“a light source 108, a lens, a reflector 110, a diffusion medium and/or a filter”) – Page 19, Lines 15-16], wherein the luminaire support [e.g., (30)] includes a mount [e.g., (32a)] for receiving or supporting the optical element, and wherein the peripheral insert [e.g., (106)] serves to retain the optical element in position in the optical mount, whereby the optical element may be removed via the mouth of the luminaire support [e.g., (34a)] by first removing the peripheral insert via the mouth of the luminaire support [note Figures 9a-b].
With regards to Claim 9, Cadisch discloses the peripheral insert [e.g., (106)] including engagement features for facilitating or enabling cooperative inter-engagement with a corresponding engagement of a manipulating tool or with another optical component [note Figures 9a-b].
With regards to Claim 10, Cadisch discloses the at least one optical component [e.g., (34b) and/or (110) and/or (“a light source 108, a lens, a reflector 110, a diffusion medium and/or a filter”) – Page 19, Lines 15-16] further including an optical accessory for affecting a light beam, wherein the optical accessory [(34b) and/or “a lens, a reflector 110, a diffusion medium and/or a filter”] may be removably attached to the luminaire support [e.g., (30)] via the mouth [e.g., (34a)] when the peripheral insert [e.g., (106)] is in place [note Figures 9a-b].
With regards to Claim 11, Cadisch discloses a luminaire [e.g., (102, 104, 108)] being part of or fitted to the luminaire support [e.g., (30)], wherein the luminaire may be inserted or removed from the base [e.g., (20, 22) or (20, 22, 24)] via the outer aperture of the base [e.g., Figures 9-10: (22c)].
With regards to Claim 12, Cadisch discloses the base [e.g., (20, 22) or (20, 22, 24)] and luminaire support [e.g., (30)] are configured such that the base may enable angular adjustment of the luminaire support within the base [note Figures 9a-b].
With regards to Claim 13, Cadisch discloses the base [e.g., (20, 22) or (20, 22, 24)] includes a socket portion [e.g., adjacent (27a-b)] for removably receiving the luminaire support [e.g., (30)], and wherein the luminaire support is configured to enable at least one of fitting or removal of the luminaire support into or from the socket portion of the base [note Figures 9a-b].
With regards to Claim 14, Cadisch disclose the modular light fitting is configured to permit adjustment of the angular orientation of luminaire support [e.g., (30)] in relation to the base [e.g., (20, 22) or (20, 22, 24)], and wherein the luminaire support comprises an expanded waist portion [e.g., (34d)]; and the base comprises a socket portion [e.g., adjacent (27a-b)] arranged to receive the waist portion, wherein angular orientation of5 Application No.: 17/378,921Docket No.: ELLI-0330USCON-P I 300-US-A the luminaire support in relation to the base is adjustable by way of relative movement between the socket portion and the waist portion [note Figures 9a-b].
With regards to Claim 15, Cadisch discloses at least one of the socket portion or waist portion has (a) the resilient member [e.g., (27a) and/or (27b)] arranged to releasably retain the waist portion in the socket portion [note Figures 9a-b].
With regards to Claim 16, Cadisch discloses the relative movement between the socket portion and the waist portion is supported by an at least partially spherical surface on at least one of the socket portion and the waist portion [e.g., Figures 9a-b: (34d)].
With regards to Claim 17, Cadisch discloses the luminaire support [e.g., (30)] defines a light beam channel [e.g., (34a) and/or (110)] for the passage of light from an associated luminaire [e.g., (108)].
With regards to Claim 18, Cadisch discloses the luminaire support has a neck portion [e.g., (32)] to support a luminaire or parts thereof and a head portion [e.g., (34)] having a light beam channel [e.g., (34a)] for the passage of light from a luminaire [e.g., (108)] through the luminaire support to the mouth, the light beam channel defined by an internal surface of the head portion [note Figures 9a-b].
With regards to Claim 19, Cadisch discloses a light fitting system comprising the modular light fitting [note Figures 1-11] and for recessed mounting of a luminaire [e.g., (102, 104, 108)] in a substrate [e.g., (S)], the light fitting further comprising a luminaire support tool [e.g., (500] for manipulating the luminaire support in relation to the base of the light6 Application No.: 17/378,921Docket No.: ELLI-0330USCON-P1300-US-Afitting, the luminaire support tool comprising an elongate handle having a longitudinal axis and being configured at a first or proximal end thereof to engage a luminaire support of a light fitting [note Figures 1-11].
With regards to Claim 20, Cadisch discloses the at least one optical component [e.g., (34b) and/or (110) and/or (“a light source 108, a lens, a reflector 110, a diffusion medium and/or a filter”) – Page 19, Lines 15-16] includes a removably mountable peripheral insert [e.g., (106)].
With regards to Claim 21, Cadisch discloses the peripheral insert [e.g., (106)] is removably mountable within the luminaire support [e.g., (30)] by way of cooperating threads on an external surface of the peripheral insert and an internal surface of the luminaire support [Page 19, Lines 17-18].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, August 30, 2022

/Jason M Han/Primary Examiner, Art Unit 2875